Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the claim amendments dated 3/26/2021. Claims 1-228 has been canceled. The newly added pending claims 229-254 are examined based on the merits herein. For the sake of compact prosecution, the examiner discussed ODP rejections over the patent applications and over co-pending application, 17/025156 with attorney of record, Stefan Ochiana. In response, Applicants have filed claim amendments to ‘156 application and terminal disclaimers for US patents, 10398641 and 10849847 and has been approved (12/13/2021). Claims 229-254 are free of prior art and allowed for the reasons stated below. 
Application Priority
This application filed 10/20/2020 is a continuation of 16508611, filed 07/11/2019, now U.S. 10849847, 16508611 is a continuation of 15699692, filed 09/08/2017, U.S. 10398641, 15699692 Claims Priority from Provisional Application 62550158, filed 08/25/2017, 15699692 Claims Priority from Provisional Application 62444960, filed 01/11/2017, 15699692 Claims Priority from Provisional Application 62393545, filed 09/12/2016, 15699692 Claims Priority from Provisional Application 62385189, filed 09/08/2016.



Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 3/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant method claims are to a method for treating acne vulgaris in a subject in need thereof, comprising topically administering to the subject a therapeutically effective amount of a breakable foam obtained from a foamable composition once daily for at least seven consecutive days, the foamable composition does not comprise silicon dioxide (SiO2), wherein the subject is between 15 years old and 16 years and 11 months old, herein the foamable composition has antibacterial activity against one or more P. acnes strains; and wherein the foamable composition has a low propensity to induce resistance in the one or more strains after topical administration. The foamable composition comprises very specific ingredients in specific amounts, the antibiotic minocycline (1-4% wt of the vehicle) and propellant. 
The closest prior art, Tamarkin (US 2015/0190409) disclose a topical therapeutic hydrophobic breakable composition includes a carrier comprising, (a) about 60% to about 99% by weight of at least one hydrophobic oil; (b) at least one viscosity-modifying agents selected from the group consisting of a fatty alcohol, a fatty acid and a wax and an antibiotic, e.g. minocycline, and a carrier comprising agents as in the instant composition. Tamarkin do not teach or suggest the specific amount of hydrophobic 
Applicants have provided data in Tables 92- 93, with various pharmacokinetic parameters indicating that this subgroup (labeled as “cohort 3”) exhibited a markedly lower systemic exposure to minocycline after treatment with the claimed composition, as compared to the other age cohorts, i.e. between 9 and 11 years old (“cohort 1”) and between 12 and 14 years old (“cohort 2”). The improved reduction in systemic plasma exposure for the age 15-16 cohort recited in the instant claims, as compared to the other groups, reflects the unexpected benefits of particularly selecting that specific age group for treatment, and provides secondary indicia of nonobviousness over Tamarkin. The prior art do not anticipate or make obvious the claimed methods. Thus, claims 229-254 are allowed.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627